UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4260
TINA LYNN SCOTT,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               G. Ross Anderson, Jr., District Judge.
                             (CR-98-467)

                   Submitted: September 6, 2001

                      Decided: September 17, 2001

 Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Russell D. Ghent, LEATHERWOOD, WALKER, TODD & MANN,
Greenville, South Carolina, for Appellant. William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SCOTT
                              OPINION

PER CURIAM:

   Tina Lynn Scott appeals from the judgment in a criminal case
revoking her probation and sentencing her to five months’ imprison-
ment. Scott’s counsel filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), stating there were no meritorious issues for
appeal. Scott was informed of her right to file a pro se brief, but has
not done so. Because our review of the record discloses no reversible
error, we affirm Scott’s conviction and sentence.

   As a matter of due process, prior to revocation of probation, Scott
properly received: (1) written notice of the alleged violations of pro-
bation; (2) disclosure of the evidence against her; (3) opportunity to
be heard in person and to present witnesses and documentary evi-
dence; (4) the right to confront witnesses; (5) a neutral and detached
hearing body; and (6) a written statement by the factfinder as to the
evidence relied upon and the reasons for revoking probation. Gagnon
v. Scarpelli, 411 U.S. 778, 786 (1973). We find that Scott was sen-
tenced within the proper sentencing range. In addition, we find the
court did not abuse its discretion by not sentencing her to home deten-
tion.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Scott’s conviction and sentence. This court requires that counsel
inform his client, in writing, of her right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED